DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 05/01/19. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase “a stage configured to move a position of the semiconductor device” is unclear and confusing since none of the figures of drawings shows how the stage controls the position of the semiconductor device. Clearly, there is no interaction between the stage and the semiconductor since the stage is only interacting with the transducer. Therefore, the lack of clarity renders the claim indefinite. Clarification and correction are required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Oonuki US 20170067857 in view of Kessler US 6880387.
 	Regarding claim 1, Oonuki teaches “an ultrasonic inspection device for inspection of a packaged semiconductor device (Figure 1; [0007]), comprising: an ultrasonic transducer configured to output ultrasonic waves to the semiconductor device 
	Regarding claims 2-5, Oonuki teaches the limitations in par. 0037.

Regarding claim 8, Oonuki discloses the ultrasonic inspection device according to claim 6, further comprising a reflection detection unit configured to detect reflected waves of the ultrasonic waves reflected by the semiconductor device (see: par. 0026), wherein the analyzer generates a reflection image on the basis of a detection signal from the reflection detection unit. 
Regarding claim 9, Oonuki teaches “wherein the analyzer generates a superimposed image in which the analysis image and the reflection image are superimposed (Figure 1, #35; [0042]. The image generation device and processing equipment in this prior art is capable of creating superimposed image since that involves routine skill in art because superimposing images is a known signal processing technique. This is essentially the same concept as comparing 2 different images).”
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oonuki US 20170067857 in view of Kessler US 6880387 and in further view of Kollgaard US 20100198076.

Kollgaard teaches “a signal generation unit configured to input a driving signal to the ultrasonic transducer and output a reference signal corresponding to the driving signal, wherein the analyzer generates the analysis image on the basis of the detection signal and the reference signal ({0028]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Kollgaard with those of Kessler and Oonuki because comparing a reference signal to a measurement signal would allow the analyzer to detect differences which correlate to possible defects to thereby ensure an accurate and reliable testing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-8 of US Patent 11,105,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 6-9 of the instant application are simply broader than claims 1 and 5-8 of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JACQUES M SAINT SURIN/Examiner, Art Unit 2861